DETAILED ACTION
This action is in response to the amendment filed on April 25, 2022. Claims 1-20 are pending. Claims 1-13  represent a method, claims 14 and 16- 18 represent a system, and claims 15, 19-20 represent a non-transitory computer-readable storage medium directed to smart contract execution using distributed coordination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 10-14 filed on April 25, 2022, with respect to the rejection(s) of claim(s) 1-20  in view of Jacobs, Sun, King, Charkravorty, Zhu and Schiffman, individually or in combination have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the applicant’s submission of an information disclosure statement with the fee prompted a new ground(s) of rejection.
Specification
	The objection to the disclosure for informalities is withdrawn in light of the amendments to the abstract and specification. 
Drawings
	The objection to the disclosure for informalities is withdrawn in light of the amendments to the specification. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmund Edgar (edmundedgar) NPL (bitcointalk.org), hereinafter referred to as Edgar, in view of Schiffman et al. (US 20180278594 A1), hereinafter referred to as Schiffman.
	Regarding Claim 1, Edgar discloses:
A computer-implemented method comprising: communicating, to a set of counterparties assent to determine an outcome of a set of conditions the set of conditions having a first possible outcome and a second possible outcome (in post 1, Edgar discloses “Specifically, you can register an event - "1 USD will be worth more than 1 Euro on Feb 24th", or "Edward Snowden will win the Nobel Peace Prize by the end of 2015" - and we give you a pair of public keys, one representing the event happening and another representing it not happening);
generating, a first private key share corresponding to the first possible outcome and a second private key share corresponding to the second possible outcome (in post 1, Edgar discloses “we give you a pair of public keys, one representing the event happening and another representing it not happening. When that date comes around, we'll query the relevant API to find out whether the thing happened or not and release the private key for the public key that corresponds to the outcome.”);
transferring an amount of a digital asset to an address associated with a first blockchain transaction (in post 1, Edgar discloses “You can then use those keys in multi-sig crypto-currency transactions in the same way you might use a normal signature.”);
as a result of determining the outcome to be the first possible outcome, revealing the first private key share within a particular time frame, the first private key share usable, at least in part, by the set of counterparties to determine the outcome (In post 1, Edgar discloses “When that date comes around, we'll query the relevant API to find out whether the thing happened or not and release the private key for the public key that corresponds to the outcome.”);
validate a second blockchain transaction for unlocking the amount of the digital asset associated with the first blockchain transaction and causing the second blockchain transaction to be validated at a node in a blockchain network (In post 33, Edgar discloses “They wait until the result is announced, then the winner (in this case it's Bob) does”

    PNG
    media_image1.png
    80
    963
    media_image1.png
    Greyscale

)
	However, Edgar does not explicitly disclose the use of private key shares. 
	Schiffman Discloses:
using a secret sharing protocol (In the abstract, Schiffman discloses “The private key is split into a set of shares, which are distributed to a set of devices associated with the user”)
 generating, based at least in part on the first private key share, a signature usable at least in part (In ¶ 28, Schiffman discloses “Once the processor executing combiner module 160 has verified authenticity of partial response provided by participating key shareholders i ∈ S={i.sub.1, . . . , i.sub.k}, combiner module 160 may generate a group signature from these partial responses.)”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Schiffman’s approach to utilize a multiple member keys to reduce the risk that credentials can be lost and/or compromised (see ¶ 1, Schiffman).  
Regarding claim 7, the combination of Edgar and Schiffman disclose:
The computer-implemented method according to claim 1, wherein: the first blockchain transaction further includes a second amount of a second digital asset transferred from a subset of the set of counterparties; and the method further comprises transferring control of the second amount of the second digital asset further as a result of causing the second blockchain transaction to be validated (In post 33, Edgar discloses “This outputs a transaction for her to send to Bob, who runs the same command, but with the transaction tacked on the end…. They wait until the result is announced, then the winner (in this case it's Bob) does…. That creates a spending transaction and sends it to Eligius. You can see that here”).
Regarding claim 14, the combination of Edgar and Schiffman disclose:
A system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 1 (In ¶ 54 , Schiffman discloses “[0054] FIG. 5 illustrates an example computing device in which example systems and methods, and equivalents, may operate. The example computing device may be a computer 500 that includes a processor 510 and a memory 520 connected by a bus 530.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Schiffman’s approach to utilize a multiple member keys to reduce the risk that credentials can be lost and/or compromised (see ¶ 1, Schiffman).  
Regarding claim 15, the combination of Edgar and Schiffman disclose:
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 1. (In ¶ 44 , Schiffman discloses “FIG. 3 illustrates an example method 300. Method 300 may be embodied on a non-transitory processor-readable medium storing processor-executable instructions.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Schiffman’s approach to utilize a multiple member keys to reduce the risk that credentials can be lost and/or compromised (see ¶ 1, Schiffman).  
Claim(s) 2, 8, 16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmund Edgar (edmundedgar) NPL (bitcointalk.org), hereinafter referred to as Edgar, in view of Schiffman et al. (US 20180278594 A1), hereinafter referred to as Schiffman, and in further view of Jacobs et al., US 2017/0237554, hereinafter referred to as Jacobs.
Regarding claim 2, the combination of Edgar and Schiffman disclose:
The computer-implemented method according to claim 1, wherein: the computer-implemented method further comprises: generating a first public key associated with the first possible outcome and a second public key associated with the second possible outcome (In post 1, Edgar discloses “we give you a pair of public keys, one representing the event happening and another representing it not happening”);
However, the combination of Edgar and Schiffman do not explicitly state the limitation of determining the association of the key pairs. 
Jacobs discloses:
providing the first public key and the second public key to the set of counterparties; and the first private key share is usable to determine the outcome by: generating, at least in part using the first private key share, a first private key; and determining that the first private key is associated with the first public key (In ¶ 165, Jacobs discloses “The administrative node computer 550 may also check that the attached public key is truly associated with the issuer node computer's enterprise ID, and similarly make sure that other information in the digital asset is accurate and valid.” This is further elaborated in ¶ 110 where “Other entities (e.g., other nodes) may then be able to use a corresponding public key to verify the digital signature, and thereby verify the authenticity of the digital asset.”).
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Jacob’s approach to be well-organized in mapping the keys to enable efficient transfers between recipients (see ¶ 201, Jacobs).  
Regarding claim 8, the combination of Edgar and Schiffman disclose the limitations with respect to claim 7:
However, Edgar and Schiffman do not explicitly disclose the limitation of a timeout condition.
Jacobs discloses:
Wherein: the first blockchain transaction further includes a timeout condition; and as a result of fulfilment of the timeout condition, causing the second blockchain transaction to be validated transfers control of the second amount of the second digital asset to the subset of the set of counterparties (In ¶ 192, Jacobs discloses “…the digital asset may be a smart contract that is designed to settle within a pre-defined period of time.”) 
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Jacob’s approach to enable efficient transfers between recipients (see ¶ 201, Jacobs).  
Regarding claim 16, the combination of Edgar and Schiffman and Jacobs disclose:
A system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 2 (In ¶ 54 , Schiffman discloses “[0054] FIG. 5 illustrates an example computing device in which example systems and methods, and equivalents, may operate. The example computing device may be a computer 500 that includes a processor 510 and a memory 520 connected by a bus 530.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Schiffman’s approach to utilize a multiple member keys to reduce the risk that credentials can be lost and/or compromised (see ¶ 1, Schiffman).  
Regarding claim 19, the combination of Edgar and Schiffman and Jacobs disclose:
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 2 (In ¶ 44 , Schiffman discloses “FIG. 3 illustrates an example method 300. Method 300 may be embodied on a non-transitory processor-readable medium storing processor-executable instructions.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Schiffman’s approach to utilize a multiple member keys to reduce the risk that credentials can be lost and/or compromised (see ¶ 1, Schiffman).  
Claim(s) 3, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmund Edgar (edmundedgar) NPL (bitcointalk.org), hereinafter referred to as Edgar, in view of Schiffman et al. (US 20180278594 A1), hereinafter referred to as Schiffman, and in further view of Sun et al. ("A completely fair secret sharing scheme without dealer"), hereinafter referred to as Sun.
Regarding claim 3, 
The combination of Edgar and Schiffman teach all of the elements of the current invention as detailed above with respect to claim 1 referenced above (see rejection of claim 1). 
However, Edgar and Schiffman does not explicitly disclose:
the use of a dealer-free secret sharing protocol. 
Sun discloses: 
wherein the secret sharing protocol is a dealer-free secret sharing protocol (In section III, Sun discloses “we utilize the additivity property of the polynomial and succeed in sharing a secret depending on internal interactions of all participants rather than an outside dealer.”).
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Sun’s approach as the participants can share a secret by internal interactions and there is no potentially threat from an outside party, i.e. the dealer. The motivation is that it is more secure and robust (see Sun, Page 1, Section I).  
Regarding claim 17, The combination of Edgar, Schiffman, and Sun disclose: 
A system, comprising: a processor; and memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 3 (In ¶ 54 , Schiffman discloses “[0054] FIG. 5 illustrates an example computing device in which example systems and methods, and equivalents, may operate. The example computing device may be a computer 500 that includes a processor 510 and a memory 520 connected by a bus 530.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Schiffman’s approach to utilize a multiple member keys to reduce the risk that credentials can be lost and/or compromised (see ¶ 1, Schiffman).  
Regarding claim 20, The combination of Edgar, Schiffman, and Sun disclose:
A non-transitory computer-readable storage medium having stored thereon executable instructions that, as a result of being executed by a processor of a computer system, cause the computer system to at least perform the computer-implemented method according to claim 3. (In ¶ 44 , Schiffman discloses “FIG. 3 illustrates an example method 300. Method 300 may be embodied on a non-transitory processor-readable medium storing processor-executable instructions.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Schiffman’s approach to utilize a multiple member keys to reduce the risk that credentials can be lost and/or compromised (see ¶ 1, Schiffman).  
Claim(s) 4-6, 9, 11-12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmund Edgar (edmundedgar) NPL (bitcointalk.org), hereinafter referred to as Edgar, in view of Schiffman et al. (US 20180278594 A1), hereinafter referred to as Schiffman, and in further view of King (US 2017/0180134), hereinafter referred to as King.
Regarding claim 4, 
Edgar and Schiffman teach all of the elements of the current invention as detailed above with respect to claim 1 referenced above (see rejection of claim 1). 
However, Edgar and Schiffman does not explicitly disclose:
The revealing a private key share in a third blockchain transaction. 
King discloses:
wherein revealing the first private key share includes revealing the first private key share in a third blockchain transaction (In ¶ 27, King discloses “The signing authority server 102 may be configured to sign each of the member public keys using the domain private key. The signed member public keys may then be redistributed to the member processing servers 104 for later use in validation of signed blocks and blockchain transactions.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize King’s approach of revealing the first private key share thus improving the security and efficiency of the validation. The motivation is the increased security and efficiency of the transaction (see King, ¶ 1 & 2).
Regarding Claim 5, the combination of Edgar and Schiffman and King disclose:
Wherein the third blockchain transaction is a transaction in a proof-of-stake blockchain (In post 33, Edgar discloses “Alice and Bob both exchange public keys and fund their own temporary addresses with their stakes. (This is an extra step that you probably wouldn't have in an advanced implementation, but it makes things easier here.)”).
Regarding claim 6, 
the combination Edgar and Schiffman in view of King teaches the computer-implemented method according to claim 4. King teaches further wherein: the particular time frame is a second time frame (In ¶ 29, King discloses “The correspondence that may be accepted may be based on a desired time length for searching, a desired security level, preferences of the blockchain network, etc.”); and 
revealing the first private key share further
 includes: committing a cryptographic hash of the first private key share in a commit transaction within a first time frame, previous to the second time frame (In ¶ 29, King discloses “The member processing server 104 may hash the previous block using one or more suitable hashing algorithms to obtain a first hash value.”); and 
validating the third blockchain transaction includes determining that the first private key share in the third blockchain transaction corresponds to the cryptographic hash in the commit transaction (In ¶ 30, King discloses “the member processing server 104 may sign the hash value using their member private key. The member processing server 104 may then electronically transmit a block comprised of the blockchain transactions and the signed hash value to the signing authority server 102.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize King’s approach thus improving the transaction by utilizing the hashing method disclosed by King. The motivation is the increased security and efficiency of the transaction (see King, ¶ 1 & 2).
Regarding claim 9, 
the combination Edgar and Schiffman in view of King teaches The computer-implemented method according to claim 1, wherein validation of the second blockchain transaction includes validating a digital signature generated using a group cryptographic key, the group cryptographic key associated with a group of participants that have assented to determine the outcome (In ¶ 24, King discloses “The domain keys may be used for the signing of blocks and other data, where the domain private key may be used to sign a piece of data and where the domain public key may be used (e.g., by another entity, such as a member processing server 104) to validate or otherwise verify the signature.”)
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize King’s approach thus improving the transaction by utilizing the hashing method disclosed by King. The motivation is the increased security and efficiency of the transaction (see King, ¶ 1 & 2).
Regarding claim 11, 
Edgar and Schiffman teach all of the elements of the current invention as detailed above with respect to claim 9 referenced above. 
However, Edgar and Schiffman do not explicitly disclose the following limitation taught by King: 
generating a group public key associated with the group of participants and providing the group public key to the set of counterparties (In ¶ 27, King discloses “…each member processing server 104 may receive a signed member public key for one or more other member processing servers 104 in the blockchain network…); and 
the first blockchain transaction is created, at least in part, using the group public key (In ¶ 29, King discloses “After being registered and receiving the signed member public keys and signed domain public key, a member processing server 104 may receive blockchain transactions for posting to the blockchain”), and
the validation of the second blockchain transaction includes determining that the group cryptographic key is associated with the group public key of the first blockchain transaction (In ¶ 29, King discloses “To generate a new block for the blockchain, the member processing server 104 must search for a hash that corresponds to a hash of the previous block in the blockchain to where the new block will be added”).
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize King’s approach thus improving the transaction by utilizing the group public key. The motivation is the increased security and efficiency of the transaction (see King, ¶ 1 & 2).
Regarding claim 12, Edgar and Schiffman teach all of the elements of the current invention as detailed above with respect to claim 9 referenced above. 
However, Edgar and Schiffman do not explicitly disclose the following limitation taught by King: 
discloses generating, using the secret sharing protocol, a group private key share (In ¶ 6, King discloses “…generating, by a generation module of a processing server, a domain key pair comprising a domain private key and a domain public key…”); and 
further as a result of determining the outcome, generating the group cryptographic key based at least in part on the group private key share. (In ¶ 24, King discloses “the domain private key may be used to sign a piece of data and where the domain public key may be used (e.g., by another entity, such as a member processing server 104) to validate or otherwise verify the signature”).
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize King’s approach thus improving the transaction by generating the group cryptographic key (domain key pair) based in part on the group private key share. The motivation is the increased security and efficiency of the transaction (see King, ¶ 1 & 2).
Regarding claim 18, the combination Edgar and Schiffman in view of King discloses a system, comprising: a processor; and  memory including executable instructions that, as a result of execution by the processor, causes the system to perform the computer-implemented method according to claim 4 (In ¶ 77, King discloses “…at least one processor device and a memory may be used to implement the above described embodiments”).
Claim(s) 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Edmund Edgar (edmundedgar) NPL (bitcointalk.org), hereinafter referred to as Edgar, in view of Schiffman et al. (US 20180278594 A1), hereinafter referred to as Schiffman, and in further view of Zhu et al. (US 20130046983 A1), hereinafter referred to as Zhu.
Regarding claim 10, Edgar and Schiffman teach all of the elements of the current invention as detailed above with respect to claim 7 referenced above. 
However, Edgar and Schiffman do not explicitly disclose the use of key shares to determine the group cryptographic key. 
Zhu discloses wherein validation of the second blockchain transaction includes validating a digital signature generated using a group cryptographic key, the group cryptographic key associated with a group of participants that have assented to determine the outcome the group of participants include: a first subset of participants that reveal key shares corresponding to the first possible outcome and a second subset of participants that reveal key shares corresponding to the second possible outcome and transferring control of the second amount includes transferring control of the second amount to the first subset of participants, excluding the second subset of participants (In ¶ 92  , Zhu discloses “…the terminal nodes in the group transmit their respective sub-keys to the representative node of the group authentication, then the representative node selects t pieces of key information from the n pieces of key information according to the threshold mechanism algorithm to recover the group key and sends the group key to the core network side for authentication”).
One of ordinary skill in the art of cryptography would have been motivated, before the effective filing date of the claimed invention to utilize Zhu’s approach to create the group cryptographic key guarantees the logic relevance among the nodes in the group and solves the defect in the prior art that the logic relevance between the nodes inside the network and the external network is broken up due to the one-to-one authentication. (see Zhu, ¶ 64).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inoue (US 2019/0244227) discloses a method for peer to peer blockchain management. 
Bitauld et al. (US 2021/0336956) discloses a method for accessing personal health data based on a smart contract in a distributed network. 
Toll et al. (US 2017/0230189) discloses a method for storing and sharing transactional data using distributed computing systems.
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/10/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concern in this communication or earlier communications from the examiner should be directed to SHADI H KOBROSLI whose telephone number is (571)272-1952. The examiner can normally be reached M-F 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADI H KOBROSLI/Examiner, Art Unit 2492                                                                                                                                                                                                        

/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492